Exhibit 10.25

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 14, 2008, by and among Corcept Therapeutics Incorporated, a Delaware
corporation (the “Company”), and the investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of March 14, 2008, among the Company and the Purchasers (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Date” means: (a) with respect to the Initial Registration, the
90th day following the Closing (or the 105th day following the Closing in the
event the initial Registration Statement is reviewed by the Commission),
(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2 hereof, the 90th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section (or the 105th day
following the Closing in the event the initial Registration Statement is
reviewed by the Commission).

“Effectiveness Date” shall also have the meaning specified in Section 2(b).

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the 30th day following the Closing, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 30th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section.



--------------------------------------------------------------------------------

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(d).

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon conversion or exercise of any warrant, right
or other security which is issued as) a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or the Underlying
Shares.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market (as defined in the Purchase Agreement), or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded.

“Underlying Shares” shall have the meaning set forth in the Purchase Agreement.

“Warrants” shall have the meaning set forth in the Purchase Agreement.

2. Registration.

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement (except as provided in Section 2(b) and Section 2(d)) for an offering
to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form for such purpose) and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” in substantially the form attached hereto as Annex A. The Company
shall use its best efforts to cause each Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date for such Registration Statement, and shall use
its best efforts to keep the Registration Statement continuously effective under
the Securities Act until the date on which all Registrable Securities under such
Registration are available for sale under Rule 144(b) (or any successor
provision thereto) without volume limitation (the “Effectiveness Period”),
subject Section 6(d) hereof. It is agreed and understood that the Company shall,
from time to time, be obligated to file one or more additional Registration
Statements to cover any Registrable Securities which are not registered for
resale pursuant to a pre-existing Registration Statement.



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, including the
fact that such Registrable Securities may be registered pursuant to the
Registration Statement referred to in Section 2(d) below, in the event that the
Commission limits the amount of Registrable Securities that may be included and
sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders (in case of an exclusion as to a portion of
such Registrable Securities, such portion shall be allocated pro rata among such
Holders first in proportion to the respective numbers of Registrable Securities
represented by Underlying Shares requested to be registered by each such Holder
over the total amount of Registrable Securities represented by Underlying
Shares, and second in proportion to the respective numbers of Registrable
Securities represented by Shares requested to be registered by each such Holder
over the total amount of Registrable Securities represented by Shares). In such
event the Company shall give the Holders prompt notice of the number of the
Registrable Securities excluded and the Company will not be liable for any
liquidated damages under Section 2(c), or otherwise under this Agreement, in
connection with the excluded Registrable Securities. The Company shall use its
best efforts at the first opportunity that is permitted by the Commission to
register for resale the Registrable Securities that were excluded from being
registered on such Registration Statement. Such new Registration Statement shall
be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
best efforts to cause each such Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, no later than
the 90th day following the date on which the Company is required to file such
Registration Statement under this Agreement (or the 105th day following the date
on which the Company is required to file such Registration Statement under this
Agreement in the event such Registration Statement is reviewed by the
Commission) (such 90th or 105th day, as the case may be, the “Effectiveness
Date” for such Registration Statement), and shall use its best efforts to keep
such Registration Statement continuously effective under the Securities Act
during the entire Effectiveness Period, subject to Section 6(d) hereof.

(c) If: (i) a Registration Statement is not filed on or prior to its Filing
Date, (ii) a Registration Statement is not declared effective by the Commission
on or prior to its required Effectiveness Date, or (iii) after its Effective
Date, such Registration Statement ceases for any reason to be effective and
available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of its Effectiveness
Period for an aggregate of more than 40 consecutive Trading Days or an aggregate
of 80 Trading Days (which need not be consecutive) in any given 360-day period,
(any such failure or breach being referred to as an “Event,” and for purposes of
clauses (i) or (ii) the date on which such Event occurs, and for purposes of
clause (iii) the date on which such 40 consecutive or 80 Trading Day-period (as
applicable) is exceeded, being referred to as the “Event Date”), then, in
addition to any other rights available to the Holders: (x) on such Event Date
the Company shall pay to each Holder an amount in cash, as liquidated damages
and not as a penalty, equal to 1% of the aggregate



--------------------------------------------------------------------------------

purchase price paid by such Holder pursuant to the Purchase Agreement for its
Registrable Securities then held; and (y) on each monthly anniversary of each
such Event Date thereof (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for its Registrable Securities then held; provided, that all
periods shall be tolled, with respect to a Holder, by the number of Trading Days
during which such Holder fails to provide the Company with information regarding
such Holder which was reasonably requested by the Company in order to effect the
registration of such Holder’s Registrable Securities pursuant to Section 6(e)
hereof. It shall be a condition precedent to the obligations of the Company to
pay any liquidated damages pursuant to this Section 2 with respect to the
Registrable Securities of any Holder that such Holder shall furnish to the
Company such information regarding itself and the Registrable Securities held by
it. The partial liquidated damages pursuant to the terms hereof shall apply on a
pro rata basis for any portion of a month prior to the cure of an Event.
Notwithstanding the foregoing, the maximum payment to an Holder associated with
all Events in the aggregate shall not exceed (i) in any 30-day period following
an Event Date, an aggregate of 1% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for its Registrable Securities then
held and (ii) 10% of the aggregate purchase price paid by such Holder pursuant
to the Purchase Agreement for its Registrable Securities then held.

(d) In the event that the number of Registrable Securities included in the
Initial Registration Statement or any subsequent Registration Statement are
reduced as provided in Section 2(b) above (such Registrable Securities, the
“Reduction Securities”), the Company shall prepare and file with the Commission
a Registration Statement covering the resale of the Reduction Securities on Form
S-1 (or another appropriate form for such purpose) . The Registration Statement
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” in substantially the form attached hereto as Annex A. The
Company shall use its best efforts to cause such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date for such Registration Statement, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act for the Effectiveness Period, subject
Section 6(d) hereof. In the event that any Reduction Securities become
registered pursuant to a Registration Statement on Form S-3 pursuant to
Section 2(b) or otherwise, such Reduction Securities may be removed from the
Registration Statement on Form S-1 contemplated by this Section 2(d).

3. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed (other than those



--------------------------------------------------------------------------------

incorporated by reference). Notwithstanding the foregoing, the Company shall not
be required to furnish to the Holders any prospectus supplement being prepared
and filed solely to name new or additional selling securityholders unless such
Holders are named in such prospectus supplement. In addition, in the event that
any Registration Statement is on Form S-1 (or other form which does not permit
incorporation by reference), the Company shall not be required to furnish to the
Holders any prospectus supplement containing information included in a report or
proxy statement filed under the Exchange Act that would be incorporated by
reference in such Registration Statement if such Registration Statement were on
Form S-3 (or other form which permits incorporation by reference). The Company
shall duly consider any comments made by Holders and received by the Company not
later than two Trading Days prior to the filing of the Registration Statement,
but shall not be required to accept any such comments to which it reasonably
objects.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as Selling Stockholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
Selling Stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a



--------------------------------------------------------------------------------

Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information.

(d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 6(d) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(g) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of those jurisdictions within the United States as
any Holder reasonably requests in writing to keep each such registration or
qualification



--------------------------------------------------------------------------------

(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, and, if required by the
Commission, the natural persons thereof that have voting and dispositive control
over the shares.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on



--------------------------------------------------------------------------------

any securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents (as defined in the Purchase
Agreement), any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice (as defined below) or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a



--------------------------------------------------------------------------------

“Seasoned Issuer” and the prospectus delivery requirements of the Securities Act
apply to sales by such Holder, such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying



--------------------------------------------------------------------------------

Party in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party); provided, that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties pursuant to this Section 5(c). The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise



--------------------------------------------------------------------------------

been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c) Subsequent Registration Rights. Until the initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than two-thirds of the then outstanding Registrable
Securities; provided, that this Section 6(c) shall not prohibit the Company from
fulfilling its obligations under any other registration rights agreements
existing as of the date hereof; and provided, further, that this Section 6(c)
shall not prohibit the Company from fulfilling any of the terms described in the
Term Sheet executed as of March 11, 2008 between Kingsbridge Capital and the
Company, including the granting of registration rights to Kingsbridge Capital
pursuant to the terms thereof; provided, that the Initial Registration Statement
is filed prior to the filing of any registration statement on behalf of
Kingsbridge Capital or its affiliates.

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that



--------------------------------------------------------------------------------

are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

(e) Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) or Section 2(d) hereof, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within 15 days after the date of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section 6(f)
that are eligible for resale pursuant to Rule 144(b) promulgated under the
Securities Act without volume limitation or that are the subject of a then
effective Registration Statement.

(g) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than eighty percent of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(h) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

 

If to the Company:   Corcept Therapeutics Incorporated   149 Commonwealth Drive
  Menlo Park, California 94025   Attention: Chief Executive Officer   Facsimile:
(650) 327-3218   E-Mail: mar2008pipe@corcept.com



--------------------------------------------------------------------------------

With a copy to:   Latham & Watkins LLP   140 Scott Drive   Menlo Park,
California 94025   Attention: Alan C. Mendelson   Facsimile: (650) 463-4693  
E-Mail: alan.mendelson@lw.com If to a Purchaser:   To the address set forth
under such Purchaser’s name on the signature pages hereto If to any other Person
who is then the registered Holder:   To the address of such Holder as it appears
in the stock transfer books of the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(i) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

(j) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as applied to contracts
entered into and performed entirely in New York by New York residents.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.



--------------------------------------------------------------------------------

(n) Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its best efforts to perform any
covenant under this Agreement, such requirement shall not obligate the Company,
in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

(o) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(p) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made independently of any other Purchaser. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CORCEPT THERAPEUTICS INCORPORATED By:  

/s/ Joseph K. Belanoff

Name:   Joseph K. Belanoff Title:   Chief Executive Officer



--------------------------------------------------------------------------------

PURCHASERS

 

Longitude Venture Partners, L.P., a Delaware limited partnership     The 2008
Cook Grantor Retained Annuity Trust By: Longitude Capital Partners, LLC      
Its: General Partner       By:  

/s/ Patrick Enright

    By:  

/s/ Joseph C. Cook, III

Name:   Patrick Enright     Name:   Joseph C. Cook, III Title:   Managing Member
    Title:   Trustee David L Mahoney & Winnifred C. Ellis 1998 Family Trust    
James N. & Pamela Wilson Trust By:  

/s/ David L. Mahoney

    By:  

/s/ James Wilson

Name:   David L. Mahoney     Name:   James Wilson Title:   Trustee     Title:  
Trustee Alta BioPharma Partners II, L.P.     Alta Embarcadero BioPharma Partners
II, LLC By:  

/s/ Alix Marduel

    By:  

/s/ Alix Marduel

Name:   Alix Marduel     Name:   Alix Marduel Title:   Managing Director    
Title:   Manager Sutter Hill Ventures, a California Limited Partnership     G.
Leonard Baker, Jr. and Mary Anne Baker, Co-Trustees of the Baker Revocable Trust
U/A/D 2/3/03 By:  

/s/ G. Leonard Baker, Jr.

    By:  

/s/ G. Leonard Baker, Jr.

Name:   G. Leonard Baker, Jr.     Name:   G. Leonard Baker, Jr. Title:  
Managing Director of the General Partner     Title:   Trustee Saunders Holdings,
L.P.     Tench Coxe and Simone Otus Coxe, Co-Trustees of the Coxe Revocable
Trust U/A/D 4/23/98 By:  

/s/ G. Leonard Baker, Jr.

    By:  

/s/ Tench Coxe*

Name:   G. Leonard Baker, Jr.     Name:   Tench Coxe Title:   General Partner  
  Title:   Trustee Gregory P. Sands and Sarah J.D. Sands as Trustees of Gregory
P. and Sarah J.D. Sands Trust Agreement dated 2/24/99     Tallack Partners, L.P.
By:  

/s/ Gregory P. Sands*

    By:  

/s/ James C. Gaither*

Name:   Gregory P. Sands     Name:   James C. Gaither Title:   Trustee    
Title:   General Partner James N. White and Patricia A. O’Brien as Trustees of
the White Family Trust U/A/D 4/3/97     Jeffrey W. Bird and Christina R. Bird as
Trustees of Jeffrey W. and Christina R. Bird Trust Agreement dated 10/31/00 By:
 

/s/ James N. White*

    By:  

/s/ Jeffrey W. Bird*

Name:   James N. White     Name:   Jeffrey W. Bird Title:   Trustee     Title:  
Trustee



--------------------------------------------------------------------------------

Ronald Daniel Bernal and Pamela Mayer Bernal as Trustees of Bernal Family Trust
U/D/T 11/3/95     Michael I. Naar and Diane J. Naar as Trustees of Naar Family
Trust U/A/D 12/22/94 By:  

/s/ Ronald D. Bernal*

    By:  

/s/ Diane J. Naar*

Name:   Ronald D. Bernal     Name:   Diane J. Naar Title:   Trustee     Title:  
Trustee Robert Yin and Lily Yin as Trustees of Yin Family Trust dated March 1,
1997     Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Patricia Tom
(Rollover) By:  

/s/ Robert Yin

    By:  

/s/ Vicki M. Bandel

Name:   Robert Yin     Name:   Vicki M. Bandel Title:   Trustee     Title:  
Assistant Vice President & Trust Officer Wells Fargo Bank, N.A. FBO SHV Profit
Sharing Plan FBO Lynne B. Graw (Rollover)     Wells Fargo Bank, N.A. FBO SHV
Profit Sharing Plan FBO David E. Sweet (Rollover) By:  

/s/ Vicki M. Bandel

    By:  

/s/ Vicki M. Bandel

Name:   Vicki M. Bandel     Name:   Vicki M. Bandel Title:   Assistant Vice
President & Trust Officer     Title:   Assistant Vice President & Trust Officer
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO William H Younger, Jr.  
  Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Sherryl W. Casella By:
 

/s/ Vicki M. Bandel

    By:  

/s/ Vicki M. Bandel

Name:   Vicki M. Bandel     Name:   Vicki M. Bandel Title:   Assistant Vice
President & Trust Officer     Title:   Assistant Vice President & Trust Officer
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David L. Anderson    
Paperboy Ventures, LLC By:  

/s/ Vicki M. Bandel

    By:  

/s/ Anthony C. Garland

Name:   Vicki M. Bandel     Name:   Anthony C. Garland Title:   Assistant Vice
President & Trust Officer     Title:   CFO & Managing Director VP Company
Investments 2008, LLC     Alan C. and Agnes B. Mendelson Family Trust By:  

/s/ Alan C. Mendelson

    By:  

/s/ Alan C. Mendelson

Name:   Alan C. Mendelson     Name:   Alan C. Mendelson Title:   Member of
Management Committee     Title:   Trustee Vaughn Bryson     Roy M. Barbee By:  

/s/ Vaughn D. Bryson

    By:  

/s/ Roy M. Barbee

Name:   Vaughn D. Bryson     Name:   Roy M. Barbee Douglas G & Irene E. DeVivo
Rev. Trust     Black Point Group LP By:  

/s/ Douglas G. DeVivo

    By:  

/s/ Benjamin Shaw

Name:   Douglas G. DeVivo     Name:   Benjamin Shaw Title:   Trustee     Title:
  Partner Bruce Hardy McLain       By:  

/s/ Bruce Hardy McLain

      Name:   Bruce Hardy McLain       Title:   Managing Partner      

 

* signed by Robert Yin Under Power of Attorney



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

through brokers, dealers or underwriters that may act solely as agents;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;

 

  •  

through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of disposition; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.



--------------------------------------------------------------------------------

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).



--------------------------------------------------------------------------------

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume limitations pursuant to Rule 144 of the
Securities Act.